DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/25/2022.  As directed by the amendment: claims 1, 11, 13, 14, 19, and 20 have been amended.  Thus, claims 1 – 20 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 6 – 12, filed 04/25/2022, with respect to claims 1 – 20 have been fully considered and are persuasive.  The rejection of claims 1 – 20 has been withdrawn. 

Claim Objections
All previous objections have been overcome by Applicant’s amendments.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are Whalley (U.S. 2013/0310756), Dlugos (U.S. 2008/0250340), Hunt (U.S. 2020/0261629), Neftel (U.S. 2017/0368248), Andersen (U.S. 2016/0239610), Cork (U.S. 2019/0251354), and Tateda (U.S. 2017/0201811).
Regarding claim 1, prior arts do not teach a processor to perform operations to: display, on the screen, the video feed; overlay an alignment element on the video feed, the alignment element indicating a target position for the visual marker on the medical device to be disposed within to initiate a pairing procedure; measure a signal strength of the wireless signal; and pair the first remote display device with the medical device when the signal strength exceeds a threshold signal strength, wherein the threshold signal strength is exceeded when the visual marker on the medical device is in the target position.
Regarding claim 14, prior arts do not teach overlaying an alignment frame on the image stream for alignment of the remote display device with to the medical device for pairing, wherein for alignment a user positions the camera such that images of a visual indicator on the medical device are within the alignment frame on the remote display device; measuring a signal from the medical device with the remote display device to determine a signal strength; and pairing the remote display device with the medical device when the signal strength exceeds a threshold signal strength, wherein alignment of the visual indicator within the alignment frame causes the medical device to be positioned such that the threshold signal strength is exceeded.
Regarding claim 19, prior arts do not teach a transmitter in communication with the pressure sensor, the temperature sensor, and the volume sensor, the transmitter configured to transmit a wireless signal representative of the pressure measured by the pressure sensor, the temperature measured by the temperature sensor, and the amount of bone cement displaced measured by the volume sensor to a remote display device that is configured to determine a life window of the bone cement based on the transmitted pressure, temperature, and amount of bone cement displaced.
Claims 2 – 13, 15 – 18, and 20 are allowed due to their dependency on claim 1, claim 14, or claim 19.
Further, Applicant’s arguments and remarks filed on 04/25/2022 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783